






SECOND AMENDMENT AND EXTENSION AGREEMENT
THIS SECOND AMENDMENT AND EXTENSION AGREEMENT (this “Agreement”) is dated as of
October 30, 2015 and is entered into by and among AGL Capital Corporation, a
Nevada corporation (the “Borrower”), AGL Resources Inc., a Georgia corporation
(“Holdings”), the Lenders party hereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (“Administrative Agent”), and is made with
reference to that certain AMENDED AND RESTATED CREDIT AGREEMENT dated as of
November 10, 2011 by and among the Borrower, Holdings, as Guarantor, the Lenders
party thereto, the Administrative Agent and the other Agents named therein (as
amended by the First Amendment to Amended and Restated Credit Agreement dated as
of February 26, 2013 and modified by the First Extension Agreement, dated as of
November 8, 2013, the “Credit Agreement”). Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Credit
Agreement after giving effect to this Agreement.
RECITALS
WHEREAS, on August 23, 2015, The Southern Company, a Delaware corporation
(“Southern Company”), Holdings, and AMS Corp., a Georgia corporation and a
wholly-owned subsidiary of Southern Company (“Merger Sub”), entered into an
Agreement and Plan of Merger (the “Southern Company-AGL Merger Agreement”). The
Southern Company-AGL Merger Agreement provides for the merger of Merger Sub with
and into Holdings on the terms and subject to the conditions set forth in the
Merger Agreement (the “Southern Company-AGL Merger”), with Holdings continuing
as the surviving corporation and a wholly-owned, direct subsidiary of Southern
Company.
WHEREAS, the Loan Parties have requested the consent from the Required Lenders
to the Southern Company-AGL Merger.
WHEREAS, the Borrower has requested a one-year extension of the Revolving
Termination Date pursuant to Section 2.24(a) of the Credit Agreement and the
Lenders signatory hereto have approved such request pursuant to Section 2.24 of
the Credit Agreement.
WHEREAS, the parties hereto have agreed to amend the Credit Agreement as
provided herein.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:














--------------------------------------------------------------------------------




SECTION I.
AMENDMENTS TO CREDIT AGREEMENT



A. Section 1.1. The following definitions in Section 1.1 of the Credit Agreement
are hereby amended to read as follows:


(a) “ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime
Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on
such day plus ½ of 1% and (c) the Eurodollar Rate for a one month Interest
Period (with a floor of 1%) plus 1.0%. For purposes hereof, “Prime Rate” shall
mean the rate of interest per annum publicly announced from time to time by
Wells Fargo Bank as its prime rate in effect at its principal office in
Charlotte, North Carolina (the Prime Rate not being intended to be the lowest or
best rate of interest charged by Wells Fargo Bank in connection with extensions
of credit to debtors). Any change in the ABR due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Eurodollar Rate shall be effective as of
the opening of business on the effective day of such change in the Prime Rate,
the Federal Funds Effective Rate or the Eurodollar Rate, respectively.


(b) “Continuing Directors”: (i) prior to the consummation of the Southern
Company-AGL Merger, the directors of Holdings on November 10, 2011 and each
other director, if, in each case, such other director’s election or nomination
to the board of directors of Holdings is approved by at least a majority of the
then Continuing Directors and (ii) on and after the date of consummation of the
Southern Company-AGL Merger, the directors of Southern Company as of such date
and each other director, if, in each case, such other director’s election or
nomination to the board of directors of Southern Company is approved by at least
a majority of the then Continuing Directors.


(c) “Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum equal to the London
Interbank Offered Rate for a period equal to such Interest Period commencing on
the first day of such Interest Period appearing on Reuters Screen LIBOR 01 Page
(or any successor page) as of 11:00 A.M., London time, two Business Days prior
to the beginning of such Interest Period. In the event that such rate does not
appear on Reuters Screen LIBOR 01 Page (or any successor page), the “Eurodollar
Base Rate” shall be determined by reference to such other comparable publicly
available service for displaying eurodollar rates as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which the Administrative Agent is offered Dollar deposits at or
about 11:00 A.M., Charlotte time, two Business Days prior to the beginning of
such Interest Period in the interbank eurodollar market where its eurodollar and
foreign currency and exchange operations are then being conducted for delivery
on the first day of such Interest Period for the number of days comprised
therein; and if the Eurodollar Base Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.












--------------------------------------------------------------------------------




(d) “FATCA” Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.


(e) “Federal Funds Effective Rate”: for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, and if the Federal Funds Effective Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement.


(f) “L/C Commitment”: at any time, an amount equal to $100,000,000.


(g) “LIBOR Market Index Rate”: means, for any day, (a) the rate per annum equal
to the London Interbank Offered Rate for an Interest Period of one month
appearing on Reuters Screen LIBOR 01 Page (or any successor page) at
approximately 11:00 a.m., London time for such day, provided, if such day is not
a Business Day, the immediately preceding Business Day; or (b) if for any reason
the rate specified in clause (a) of this definition does not so appear on
Reuters Screen LIBOR 01 Page (or any successor page), the average of the
interest rates per annum at which dollar deposits of $5,000,000 and for a
one-month maturity are offered by the respective principal London offices of two
reference banks reasonably designated by the Administrative Agent in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, for such day; and if the LIBOR Market Index Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement.


B. Section 1.1. The following new definitions are added to Section 1.1 of the
Credit Agreement in the appropriate alphabetical order:


(a) “Designated Jurisdiction”: means any country or territory to the extent that
such country or territory itself is the subject of any Sanction.


(b) “Merger Sub”: means AMS Corp., a Georgia corporation, and a wholly-owned
subsidiary of Southern Company.


(c) “Sanction(s)”: means any economic or financial sanction administered or
enforced by the United States Government (including without limitation, OFAC),
the United Nations Security Council, the European Union, and Her Majesty’s
Treasury.


(d) “Southern Company”: means The Southern Company, a Delaware corporation.


(e) “Southern Company-AGL Merger”: means the merger of Merger Sub with and into
Holdings on the terms and subject to the conditions set forth in the Southern
Company-AGL Merger Agreement, with Holdings continuing as the surviving
corporation and a wholly-owned, direct subsidiary of Southern Company.






--------------------------------------------------------------------------------






(f) “Southern Company-AGL Merger Agreement”: means the Agreement and Plan of
Merger entered into as of August 23, 2015 among Southern Company, Holdings, and
AMS Corp., a Georgia corporation, as may be amended or modified from time to
time.


C. Section 2.16(b). Section 2.16(b) of the Credit Agreement is amended in its
entirety as follows:


(b)    If any Lender or Issuing Lender shall have determined that any Change in
Law regarding capital or liquidity requirements shall have the effect of
reducing the rate of return on such Lender’s, such Issuing Lender’s or such
corporation’s capital as a consequence of its obligations hereunder or under or
in respect of any Letter of Credit to a level below that which such Lender, such
Issuing Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s, such Issuing
Lender’s or such corporation’s policies with respect to capital adequacy or
liquidity) by an amount deemed by such Lender or such Issuing Lender to be
material, then from time to time, after submission by such Lender or such
Issuing Lender to the Borrower (with a copy to the Administrative Agent) of a
written request therefor, the Borrower shall, within 15 days of such request,
pay to such Lender or such Issuing Lender, as applicable, such additional amount
or amounts as will compensate such Lender, such Issuing Lender or such
corporation for such reduction; provided that the Borrower shall not be required
to compensate a Lender or an Issuing Lender pursuant to this paragraph for any
amounts incurred more than three months prior to the date that such Lender or
such Issuing Lender notifies the Borrower of such Lender’s or such Issuing
Lender’s intention to claim compensation therefor; and provided further that, if
the circumstances giving rise to such claim have a retroactive effect, then such
period for which the Borrower shall be required to compensate the Lenders and
the Issuing Lenders shall be extended to include the period of such retroactive
effect.
D. Section 3.1(a). Section 3.1(a) of the Credit Agreement is amended in its
entirety as follows:


(a)    Subject to the terms and conditions hereof, each Issuing Lender, in
reliance on the agreements of the other Lenders set forth in Section 3.6(a),
agrees to issue Letters of Credit for the account of the Borrower on any
Business Day during the Revolving Commitment Period in such form as may be
approved from time to time by the Issuing Lender; provided that the Borrower
shall not request the Issuing Lenders to issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment, (ii) the aggregate amount of the Available Revolving Commitments
would be less than zero, (iii) if either Wells Fargo Bank or JPMorgan Chase Bank
is the Issuing Lender, the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender would exceed $50,000,000 or, for any
other Issuing Lender, the outstanding L/C Obligations with respect to Letters of
Credit issued by such Issuing Lender would exceed the amount of the Letters of
Credit such Issuing Lender has agreed to issue and (iv) if any Lender is at that
time a Defaulting Lender, unless such Issuing Lender has entered into an
arrangement, including the delivery of Cash Collateral, satisfactory to such
Issuing Lender (in its sole discretion) with the Borrower or such Lender to
eliminate such Issuing Lender’s actual or potential Fronting






--------------------------------------------------------------------------------




Exposure (after giving effect to Section 2.23(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which such
Issuing Lender has actual or potential Fronting Exposure, as it may elect in its
sole discretion. Each Letter of Credit shall (i) be denominated in Dollars, (ii)
have a face amount of at least $2,500,000 (unless otherwise agreed by the
Issuing Lender) and (iii) expire no later than the date that is five Business
Days prior to the Revolving Termination Date.


E. Section 4.15. Section 4.15 of the Credit Agreement is amended in its entirety
as follows:


4.15    Use of Proceeds. The proceeds of the Loans and the Letters of Credit
shall be used to repay Indebtedness under the Existing Credit Agreement, to
support the issuance of commercial paper by the Borrower, to fund Permitted
Acquisitions and capital expenditures of Holdings, the Borrower and their
respective Subsidiaries, to fund repurchases of shares of Capital Stock of
Holdings prior to the consummation of the Southern Company-AGL Merger, to issue
standby and/or direct pay letters of credit, to provide for ongoing working
capital needs, and for general corporate purposes of Holdings, the Borrower and
the other Group Members. Notwithstanding the foregoing, the Borrower shall not
use the proceeds of the Loans and the Letters of Credit, directly or, to the
knowledge of the Borrower, indirectly, or lend, contribute or otherwise make
available such proceeds to Holdings, any Subsidiary, joint venture partner or
other individual or entity, (i) to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions, or in any other manner that will, to
the knowledge of the Borrower, result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent, Issuing Lender, Swingline Lender, or
otherwise) of Sanctions or (ii) for any purpose which would breach the United
States Foreign Corrupt Practices Act of 1977 or the UK Bribery Act 2010.


F. Section 4.20. Section 4.20 of the Credit Agreement is amended in its entirety
as follows:


4.20. Sanctions. Neither Loan Party, nor any of their respective Subsidiaries,
nor, to the knowledge of such Loan Party and its Subsidiaries, any director,
officer, or employee thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions , (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.


G. Section 4.21. Section 4.21 of the Credit Agreement is amended in its entirety
as follows:


4.21. Anti-Corruption Laws. Each Loan Party and its Subsidiaries have conducted
their businesses in compliance in all material respects with the United States
Foreign Corrupt Practices Act of 1977 and the UK Bribery Act 2010 and maintain
policies and procedures designed to promote and achieve compliance with such
laws.






--------------------------------------------------------------------------------






H. Section 6.10: Section 6.10 of the Credit Agreement is amended in its entirety
as follows:


6.10    OFAC, PATRIOT Act Compliance. Each of the Borrower and Holdings will,
and will cause each Group Member to, (i) refrain from doing business in a
Designated Jurisdiction or with a Sanctioned Person in violation of the economic
sanctions of the United States administered by OFAC, and (ii) provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the PATRIOT Act.


I. Section 8(j): Section 8(j) of the Credit Agreement is amended in its entirety
as follows:


(j)    (i) prior to the consummation of the Southern Company-AGL Merger (A) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall become
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d) 5 under the
Exchange Act), directly or indirectly, of more than 30% of the outstanding
common stock of Holdings or (B) the board of directors of Holdings shall cease
to consist of a majority of Continuing Directors, or (ii) on or after the
consummation of the Southern Company-AGL Merger, (A) any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act) shall
become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d) 5 under the
Exchange Act), directly or indirectly, of more than 51% of the outstanding
common stock of Southern Company, (B) the board of directors of Southern Company
shall cease to consist of a majority of Continuing Directors or (C) Southern
Company shall cease to own, directly or indirectly, beneficially and of record,
100% of the Capital Stock of Holdings;


SECTION II.
LIMITED CONSENT



A. Subject to the satisfaction of the conditions set forth in Section IV(A) of
this Agreement, the undersigned Lenders hereby each offer their limited consent
to the Southern Company-AGL Merger until the earlier of the following (each, a
“Consent Termination Event”): (i) August 23, 2016, or if the Outside Date (as
defined in the Southern Company-AGL Merger Agreement as of August 23, 2015)
shall have been extended to a later date as provided in Section 8.1(b)(i) of the
Southern Company-AGL Merger Agreement (as of August 23, 2015), such later date
(but in any event not later than February 23, 2017); or (ii) the date the
Southern Company-AGL Merger Agreement is validly terminated in accordance with
its terms; or (iii) the Southern Company-AGL Merger Agreement is amended or
modified or a consent is provided thereunder in any case in a manner that is
materially adverse to the interests of the Lenders after the date hereof.
















--------------------------------------------------------------------------------




B. Upon the occurrence of any Consent Termination Event, the limited consent set
forth in Section II(A) hereof shall automatically terminate and be of no further
force or effect, and all rights and remedies with respect to the matters set
forth in Section II(A) hereof of the Administrative Agent and the Lenders under
the Credit Agreement and any other Loan Document shall, without any further
action by any person, automatically be reinstated as if the limited consent set
forth in Section II(A) hereof had not become effective. This limited consent
shall not constitute or be deemed to be a waiver of, consent to or departure
from, any other term or provision in the Credit Agreement, which shall continue
in full force and effect, nor shall this limited consent constitute a course of
dealing among the parties.


SECTION III.
EXTENSION AND WAIVER



A. Pursuant to Section 2.24(a) of the Credit Agreement, the Borrower has
requested an extension of the existing Revolving Termination Date for a period
of one year from November 10, 2017 to November 9, 2018. As of the date hereof,
Extending Lenders holding more than fifty percent (50%) of the Total Revolving
Commitments have agreed to the extension (such agreement evidenced by their
execution and delivery of a counterpart of this Agreement) and, subject to the
satisfaction of the conditions in Section IV(B) hereof, the Revolving
Termination Date as to the Consenting Lenders shall be extended to November 9,
2018. Subject to the right of the Borrower pursuant to Section 2.24(b) of the
Credit Agreement to replace the Commitment of any Non-Extending Lenders for the
remaining duration of the Credit Agreement, the Revolving Termination Date as to
the Non-Consenting Lenders, if any, remains November 10, 2017.


B. The Extending Lenders, constituting the Required Lenders, hereby waive the
advance notice requirements of Section 2.24(a) of the Credit Agreement and
further waive the requirement that an approved extension of the existing
Revolving Termination Date is effective as of the Consent Date and hereby agree
that the extension of the existing Revolving Termination Date effected herein
shall take effect as of the date of this Agreement.


SECTION IV.
CONDITIONS TO EFFECTIVENESS



A. The amendments set forth in Section I of this Agreement and the limited
consent set forth in Section II of this Agreement shall become effective as of
the date hereof only upon the satisfaction of all of the following conditions
precedent:


(a) Execution. The Administrative Agent shall have received (i) a counterpart
signature page of this Agreement duly executed by each of the Loan Parties and
(ii) a counterpart signature page of this Agreement duly executed by such
Lenders necessary to constitute the Required Lenders.


(b) Other Fees and Expenses. The Administrative Agent shall have received all
other fees and other amounts due and payable on or prior to the date hereof to
the extent invoiced in reasonable detail, including, without limitation,
reimbursement or other payment of reasonable legal fees and out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder or any
other Loan Document.








--------------------------------------------------------------------------------




(c) Necessary Consents. Each Loan Party shall have obtained all material
consents necessary in connection with the transactions contemplated by this
Agreement.


(d) Other Documents. The Administrative Agent and the Lenders shall have
received such other documents, information or agreements regarding the Loan
Parties as the Administrative Agent may reasonably request.


B. The extension of the Revolving Termination Date pursuant to Section III of
this Agreement shall become effective as of the date hereof when, and only when,
each of the following conditions precedent shall have been satisfied:


(a) Execution. The Administrative Agent shall have received (i) a counterpart
signature page of this Agreement duly executed by each of the Loan Parties and
(ii) a counterpart signature page of this Agreement duly executed by such
Lenders holding more than fifty percent (50%) of the Total Revolving
Commitments.


(b) Fees. The Borrower shall have paid to the Administrative Agent, for the
account of each Extending Lender, an extension fee in the amount of 0.05% of
such Lender’s Revolving Commitment as of the date hereof, which extension fee
once paid will be fully earned and nonrefundable.


(c) Certificate. The Administrative Agent shall have received a certificate (the
statements contained in which shall be true) of a duly authorized officer of
each of the Borrower and Holdings stating that both before and after giving
effect to such extension of the Revolving Termination Date (i) no Default or
Event of Default shall then exist or have occurred and be continuing and (ii)
each of the representations and warranties made by such Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects (except to the extent that such representation and warranty is
qualified by materiality, in which case such representation and warranty shall
be true and correct in all respects) on and as of such date as if made on and as
of such date, except (A) to the extent any representation and warranty expressly
relates to any earlier date, in which case such representation and warranty
shall have been true and correct in all material respects on and as of such
earlier date, except that the representations and warranties contained in
Section 4.1 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.1 of the Credit Agreement, and (B) no representation or warranty shall be made
as to the matters set forth in Section 4.2, Section 4.6(ii) and Section 4.16 of
the Credit Agreement.


















--------------------------------------------------------------------------------




SECTION V.
REPRESENTATIONS AND WARRANTIES



In order to induce the Lenders to enter into this Agreement, to amend the Credit
Agreement in the manner provided herein and provide the consent requested
hereby, each Loan Party which is a party hereto represents and warrants to each
Lender that the following statements are true and correct in all material
respects:
A. Existence. Each Loan Party is organized, validly existing and in good
standing under the laws of the jurisdiction of its organization.


B. Power; Execution; Enforceable Obligations.


(a) Each Loan Party has the corporate power and authority, and the legal right,
to make, deliver and perform its obligations under this Agreement, the Credit
Agreement (as amended by and/or consented to under this Agreement, the “Amended
Agreement”) and the other Loan Documents to which it is a party and, in the case
of the Borrower, to obtain extensions of credit under the Amended Agreement.
Each Loan Party has taken all necessary organizational action to authorize the
execution, delivery and performance of this Agreement, the Amended Agreement and
the other Loan Documents to which it is a party and, in the case of the
Borrower, to authorize the extensions of credit on the terms and conditions of
the Amended Agreement.


(b) This Agreement has been duly executed and delivered on behalf of each Loan
Party party hereto.


(c) Each of this Agreement, the Amended Agreement and each other Loan Document
constitutes, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).




































--------------------------------------------------------------------------------




C. No Conflict. The execution and delivery by each Loan Party of this Agreement
and the performance by each Loan Party of the Amended Agreement and the other
Loan Documents do not and will not (i) violate (A) any provision of any law,
statute, rule or regulation, or of the certificate or articles of incorporation
or partnership agreement, other constitutive documents or by-laws of Holdings or
the Borrower or (B) any applicable order of any court or any rule, regulation or
order of any Governmental Authority, (ii) be in conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under any Contractual Obligation of the applicable Loan Party (including
the Southern Company-AGL Merger Agreement), where any such conflict, violation,
breach or default referred to in clause (i) or (ii) of this Section V.C.,
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect, (iii) except as permitted under the Amended Agreement, result in
or require the creation or imposition of any Lien upon any of the properties or
assets of each Loan Party (other than any Liens created under any of the Loan
Documents in favor of Administrative Agent on behalf of Lenders), or (iv)
require any approval of stockholders or partners or any approval or consent of
any Person under any Contractual Obligation of each Loan Party, except for such
approvals or consents which will be obtained on or before the date hereof and
except for any such approvals or consents the failure of which to obtain will
not have a Material Adverse Effect.


D. Governmental Consents. No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery by each Loan Party of
this Agreement and the performance by the Borrower and Holdings of the Amended
Agreement and the other Loan Documents, except for such actions, consents and
approvals the failure to obtain or make which could not reasonably be expected
to result in a Material Adverse Effect or which have been obtained and are in
full force and effect.


E. Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties contained in Section 4 of the Amended Agreement
are and will be true and correct in all material respects on and as of the date
hereof to the same extent as though made on and as of that date, except (i) to
the extent such representations and warranties specifically relate to an earlier
date, in which case they were true and correct in all material respects on and
as of such earlier date, and (ii) no representation or warranty shall be made as
to the matters set forth in Section 4.2, Section 4.6(ii) and Section 4.16 of the
Amended Agreement.


F. Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Agreement that
would constitute an Event of Default or a Default.


G. Release of Claims. No Loan Party has any knowledge of any claims,
counterclaims, offsets or defenses to or with respect to its obligations under
the Loan Documents arising prior to the date hereof, or if such Loan Party has
any such claims, counterclaims, offsets or defenses to the Loan Documents or any
transaction related to the Loan Documents, the same are hereby waived,
relinquished and released in consideration of the execution of this Agreement.


H. Southern Company-AGL Merger Agreement. There have been no amendments,
modifications, supplements, waivers or consents to the Southern Company-AGL
Merger Agreement (including all schedules and exhibits thereto) since August 23,
2015 that are materially adverse to the interests of the Lenders.






--------------------------------------------------------------------------------






SECTION VI.
ACKNOWLEDGMENT AND CONSENT



Holdings hereby acknowledges that it has reviewed the terms and provisions of
the Credit Agreement and this Agreement and consents to the amendment of the
Credit Agreement and limited consent effected pursuant to this Agreement.
Holdings hereby confirms that each Loan Document to which it is a party or
otherwise bound will continue to guarantee to the fullest extent possible in
accordance with the Loan Documents the payment and performance of all
“Obligations” under each of the Loan Documents to which it is a party (in each
case as such terms are defined in the applicable Loan Document).
Holdings acknowledges and agrees that any of the Loan Documents to which it is a
party or otherwise bound shall continue in full force and effect and that all of
its obligations thereunder shall be valid and enforceable and shall not be
im-paired or limited by the execution or effectiveness of this Agreement.
Holdings represents and warrants that all representations and warranties
contained in the Amended Agreement and the Loan Documents to which it is a party
or otherwise bound are true and correct in all material respects on and as of
the date hereof to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case they were true and correct in all material respects
on and as of such earlier date.
Holdings acknowledges and agrees that (i) notwithstanding the conditions to
effectiveness set forth in this Agreement, the consent of Holdings is not
required by the terms of the Credit Agreement or any other Loan Document in
order to effect the amendments to the Credit Agreement effected pursuant to this
Agreement and (ii) nothing in the Credit Agreement, this Agreement or any other
Loan Document shall be deemed to require the consent of Holdings to any future
amendments to the Credit Agreement.
SECTION VII.
MISCELLANEOUS



A. Reference to and Effect on the Credit Agreement and the Other Loan Documents.


(i) On and after the date hereof, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended by this Agreement.


(ii) Except as specifically amended by this Agreement, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.


(iii) The execution, delivery and performance of this Agreement shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Loan Documents.








--------------------------------------------------------------------------------




B. Headings. Section and Subsection headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.


C. Applicable Law. THIS AGREEMENT AND THE RIGHTS AND OB-LIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THEREOF.


D. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.


[Remainder of this page intentionally left blank.]






























































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


BORROWER:
AGL CAPITAL CORPORATION
 
 
 
 
 
 
 
/s/ Paul R. Shlanta
 
Name:
Paul R. Shlanta
 
Title:
President



























































































[Signature Page to Second Amendment & Extension Agreement to AGL A&R Credit
Agreement]






--------------------------------------------------------------------------------












HOLDINGS:
AGL RESOURCES INC.
 
 
 
 
 
 
 
 
 
By:
/s/ Elizabeth W. Reese
 
 
Name:
Elizabeth W. Reese
 
 
Title:
EVP and CFO





























































































[Signature Page to Second Amendment & Extension Agreement to AGL A&R Credit
Agreement]






--------------------------------------------------------------------------------












 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and a Lender
 
 
 
 
 
 
By:
/s/ Allison Newman
 
 
Name:
Allison Newman
 
 
Title:
Director



























































































[Signature Page to Second Amendment & Extension Agreement to AGL A&R Credit
Agreement]








--------------------------------------------------------------------------------












 
SUNTRUST BANK, as a Lender
 
 
 
 
 
 
By:
/s/ Yann Pirio
 
 
Name:
Yann Pirio
 
 
Title:
Managing Director



























































































[Signature Page to Second Amendment & Extension Agreement to AGL A&R Credit
Agreement]






--------------------------------------------------------------------------------












 
U.S. Bank, National Association, as a Lender
 
 
 
 
 
 
By:
/s/ Raymond Palmer
 
 
Name:
Raymond Palmer
 
 
Title:
Senior Vice President





























































































[Signature Page to Second Amendment & Extension Agreement to AGL A&R Credit
Agreement]






--------------------------------------------------------------------------------












 
JPMorgan Chase Bank, N.A., as a Lender and an Issuing Lender
 
 
 
 
 
 
By:
/s/ Helen D. Davis
 
 
Name:
Helen D. Davis
 
 
Title:
Vice President



























































































[Signature Page to Second Amendment & Extension Agreement to AGL A&R Credit
Agreement]






--------------------------------------------------------------------------------












 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender
 
 
 
 
 
 
By:
/s/ Paul Farrell
 
 
Name:
Paul Farrell
 
 
Title:
Managing Director



























































































[Signature Page to Second Amendment & Extension Agreement to AGL A&R Credit
Agreement]






--------------------------------------------------------------------------------












 
BANK OF AMERICA, N.A., as a Lender
 
 
 
 
 
 
By:
/s/ J.B. Meanor II
 
 
Name:
J.B. Meanor II
 
 
Title:
Managing Director



























































































[Signature Page to Second Amendment & Extension Agreement to AGL A&R Credit
Agreement]






--------------------------------------------------------------------------------












 
FIFTH THIRD BANK, as a Lender
 
 
 
 
 
 
By:
/s/ Kenneth W. Deere
 
 
Name:
Kenneth W. Deere
 
 
Title:
Senior Vice President





























































































[Signature Page to Second Amendment & Extension Agreement to AGL A&R Credit
Agreement]






--------------------------------------------------------------------------------












 
GOLDMAN SACHS BANK USA, as a Lender
 
 
 
 
 
 
By:
/s/ Rebecca Kratz
 
 
Name:
Rebecca Kratz
 
 
Title:
Authorized Signatory





























































































[Signature Page to Second Amendment & Extension Agreement to AGL A&R Credit
Agreement]






--------------------------------------------------------------------------------












 
Morgan Stanley Bank, N.A., as a Lender
 
 
 
 
 
 
By:
/s/ Michael King
 
 
Name:
Michael King
 
 
Title:
Authorized Signatory





























































































[Signature Page to Second Amendment & Extension Agreement to AGL A&R Credit
Agreement]






--------------------------------------------------------------------------------












 
TD BANK, N.A., as a Lender
 
 
 
 
 
 
By:
/s/ Shannon Batchman
 
 
Name:
Shannon Batchman
 
 
Title:
Senior Vice President





























































































[Signature Page to Second Amendment & Extension Agreement to AGL A&R Credit
Agreement]






--------------------------------------------------------------------------------












 
PNC Bank, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
By:
/s/ Thomas E. Redmond
 
 
Name:
Thomas E. Redmond
 
 
Title:
Senior Vice President





























































































[Signature Page to Second Amendment & Extension Agreement to AGL A&R Credit
Agreement]






--------------------------------------------------------------------------------












 
THE BANK OF NOVA SCOTIA, as a Lender
 
 
 
 
 
 
By:
/s/ David Dewar
 
 
Name:
David Dewar
 
 
Title:
Director





























































































[Signature Page to Second Amendment & Extension Agreement to AGL A&R Credit
Agreement]






--------------------------------------------------------------------------------












 
The Northern Trust Company, as a Lender
 
 
 
 
 
 
By:
/s/ Kimberly A. Crotty
 
 
Name:
Kimberly A. Crotty
 
 
Title:
Vice President





























































































[Signature Page to Second Amendment & Extension Agreement to AGL A&R Credit
Agreement]






--------------------------------------------------------------------------------












 
Branch Banking and Trust Company, as a Lender
 
 
 
 
 
 
By:
/s/ Robert T. Barnaby
 
 
Name:
Robert T. Barnaby
 
 
Title:
Senior Vice President





























































































[Signature Page to Second Amendment & Extension Agreement to AGL A&R Credit
Agreement]




